DETAILED ACTION
Response to Amendment
Claims 20, 21, and 23-35 are pending. 
Response to Arguments
Applicant's arguments filed July 21, 2021 have been fully considered but they are not persuasive. Regarding the argument on pages 6-10 concerning the amended independent claims partly incorporating claim 22, but specifying “direction of travel of the platform” as opposed to claim 22’s original “direction of travel”, examiner asserts Lacaze et al. teaches the subject matter of the claims as amended. Lacaze et al. teach “a previous mission can be compared to the live mission… The navigation information from the time the images were taken is used to align the orientation of the images 2301 and 2302 so that the images 2301 and 2302 shown on the screen are showing the same area of the environment as shown in FIG. 23. The images 2301 and 2302 are locked so that moving a finger on the screen changes the pan/tilt/zoom of both images. There is a menu option to unlock and re-lock the images in case a heading error produces an incorrect alignment” ([0083]). As this describes a live mission, this indicates the measurements are in the present direction of travel, and the previous mission is interpreted as original video footage. 
With respect to arguments on page 9 that Lacaze requires user input, and that Lacaze is creating the fast forward video in a different manner, examiner recommends incorporating language into the claim to differentiate how specifically the direction information is determined and how it is used in some more detail to create the fast forwarded video, and in what way the present invention are done in a manner that entirely obviates the need for user input or prevents user input such that the Lacaze reference would not apply. All other references are by similarity or dependency and are addressed by the above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 23, 26, 28, 31, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapin et al. (US 20090044761 A1) in view of Lacaze et al. (US 20140068439 A1).

Regarding claims 20 and 28, Chapin et al. disclose a method comprising and non-transitory computer readable medium comprising a set of instructions that when executed cause at least one computer processor to: obtaining an original video footage containing a sequence of image frames captured by a nonstationary capturing device mounted on a moving platform, said original video footage being captured by the nonstationary capturing device while the platform is moving in a direction of travel (running forward, [0026], animal's heading direction and postural pitch, [0030], [0032], a tiny video camera can be mounted on the rat's backpack or head, [0034], 60 frames/sec, [0036], the video images can be grabbed only at a particular time, such as when the animal is pointed in a particular direction, as measured using an 

Chapin et al. do not use the language of fast-forwarding, therefore do not explicitly disclose generating a fast-forward video footage containing said plurality of specific image frames, wherein consecutive output frames in the fast-forward video footage have similar viewing directions, said fast-forward video footage having fewer image frames than said original video footage. Chapin et al. do not explicitly disclose obtaining an information indicating a viewing direction of the image frames of said original video footage or based on a deviation between the direction of travel of the platform and the viewing direction indicated by said information.

Lacaze et al. teach generating a fast-forward video footage containing said plurality of specific image frames, wherein consecutive output frames in the fast-forward video footage have similar 

Chapin et al. and Lacaze et al. are in the same art of sampling video from a moving platform (Chapin et al., abstract, [0039]; Lacaze et al., abstract, [0008]). The combination of Lacaze et al. with Chapin et al. will enable the use of fast-forwarding. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the fast-forwarding of Lacaze et al. 

Regarding claims 23 and 31, Chapin et al. and Lacaze et al. disclose the method and CRM according to claims 22 and 30. Lacaze et al. further indicate the information indicating said viewing direction is calculated based on a plurality of image frames of the sequence of image frames (video, [0060], live-streaming android application allows a user to track a static object of interest (00I) through multiple frames, [0081]).

Regarding claims 26 and 34, Chapin et al. and Lacaze et al. disclose the method and CRM according to claims 23 and 31. Chapin et al. further indicate the obtaining of said information indicating the viewing direction is calculated based on a 3D motion estimation method (tilt sensor 230 can be implemented by a two-axis accelerometer tilt sensor and/or a 3-axis gyroscope, which can be used to increase its accuracy in determining heading direction, [0030]).

Claims 21 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapin et al. (US 20090044761 A1) and Lacaze et al. (US 20140068439 A1) as applied to claim 20 above, further in view of Quail et al. (US 20160034119 A1)

Regarding claims 21 and 29, Chapin et al. and Lacaze et al. disclose the method and CRM according to claims 20 and 28. While possible noise would imply the sampling of Chapin et al. is not entirely uniform ([0030]), Chapin et al. and Lacaze et al. do not disclose the sampling comprises nonuniform sampling.

Quail et al. teach the sampling comprises nonuniform sampling (This image may switch to a next representative image based on how far a user skips, and these images may or may not be equally spaced, such as every fourth frame, and may instead be spaced based on the content, and not the timing of the frames, [0057]).

Chapin et al. and Lacaze et al. and Quail et al. are in the same art of video processing (Chapin et al., abstract, [0039]; Lacaze et al., abstract, [0008]; Quail et al., abstract, [0070]). The combination of Quail et al. with Chapin et al. and Lacaze et al. will enable the use of nonuniform sampling. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the nonuniform sampling of Quail et al. with the invention of Chapin et al. and Lacaze et al. as this was known at the time of filing, the combination would have predictable results, and as Quail et al. teach, “Such technology may provide numerous benefits over conventional techniques.  For example, an advertiser may be able to provide a level of advertisement material to a user who may be attempting to skip over the normal advertising content.  Additionally, the incorporated content may be included in a way to minimize distraction to viewers who may be watching the content at normal playback speeds” ([0009]), indicating the commercial benefit when incorporated into the invention of Chapin et al. and Lacaze et al..
Claims 24, 25, 32, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapin et al. (US 20090044761 A1) and Lacaze et al. (US 20140068439 A1) as applied to claim 24 above, further in view of Yuan et al. (US 20080273751 A1).

Regarding claims 24 and 32, Chapin et al. and Lacaze et al. disclose the method and CRM according to claims 23 and 31. Chapin et al. further indicate said information indicating the viewing direction is calculated based on a 2D motion estimation method (Chapin et al., tilt sensor 230 can be implemented by a two-axis accelerometer tilt sensor and/or a 3-axis gyroscope, which can be used to increase its accuracy in determining heading direction, [0030]). To make this calculation more explicit, a further reference is provided.

Yuan et al. teach said information indicating the viewing direction is calculated based on a 2D motion estimation method (relative depth of a pair of matched points can be estimated, 2D affine motion model, epipoles [0061]).

Chapin et al. and Lacaze et al. and Yuan et al. are in the same art of imaging from a moving platform (Chapin et al., abstract, [0039]; Lacaze et al., abstract, [0008]; Yuan et al., title, [0003]). The combination of Yuan et al. with Chapin et al. and Lacaze et al. enables a 2D calculation. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the calculation of Yuan et al. with the invention of Chapin et al. and Lacaze et al. as this was known at the time of filing, the combination would have predictable results, and as Yuan et al. indicate, “Techniques as described in this specification can utilize a second geometric constraint to enable removal of the epipolar ambiguity. Thus, the scene structure in the Euclidean world coordinate system remains constant” ([0009]) and “A large number of 

Regarding claims 25 and 33, Chapin et al. and Lacaze et al. and Yuan et al. disclose the method and CRM according to claims 24 and 32. Yuan et al. further teach the 2D motion estimation method comprises an epipole computation (Given a 2D homography between two frames and the epipoles, the relative depth of a pair of matched points can be estimated, 2D affine motion model, epipoles [0061], two images are taken by a moving camera at times 1 and 2, with C1 and C2 being the 3D camera centers and e12 and e21 being the 2D epipoles, [0091]).

Claims 27 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapin et al. (US 20090044761 A1) and Lacaze et al. (US 20140068439 A1) and Yuan et al. (US 20080273751 A1) as applied to claims 25 and 33 above, further in view of Anandan et al. (US 6192145 B1).

Regarding claims 27 and 35, Chapin et al. and Lacaze et al. and Yuan et al. disclose the method and CRM according to claims 25 and 33. Yuan et al. further partly teach estimating said viewing direction by using optical flow from the sequence of image frames, in a case where a result of said epipole computation cannot be used (“Techniques as described in this specification can utilize a second geometric constraint to enable removal of the epipolar 

Chapin et al. and Lacaze et al. and Yuan et al. do not make clear the epipole computation cannot be used.

Anandan et al. teach using an alternate method of estimating said viewing direction in a case where a result of said epipole computation cannot be used (“An important advantage of the present invention is the ability to effectively operate in difficult image processing situations (e.g., when there are a small number of parallax vectors, when the epipole estimation is ill-conditioned, and in the presence of moving objects). The present invention does not require the recovery of epipoles during processing; therefore, it applies to situations when the accurate recovery of the epipole is difficult,” col. 2, lines 45-60, “The benefit of the constraint in Eq.  (12) is that it provides this information directly from the positions and parallax vectors of the two points, without the need to go through the computation of the epipole, using as much information as one point can give on another”, col. 7, lines 55-65, “The generalized parallax constraint suggests a new implicit representation of general 2D image motion: Rather than looking at the representation of 2D image motion in terms of: homography plus epipole plus 

Chapin et al. and Lacaze et al. and Anandan et al. are in the same art of obtaining images from a camera in motion (Chapin et al., abstract, [0039]; Lacaze et al., abstract, [0008]; Anandan et al., abstract). The combination of Anandan et al. with Chapin et al. and Lacaze et al. and Yuan et al. enables computation without an epipole. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the calculation of Anandan et al. with the invention of Chapin et al. and Lacaze et al. and Yuan et al. as this was known at the time of filing, the combination would have predictable results, and as “An important advantage of the present invention is the ability to effectively operate in difficult image processing situations (e.g., when there are a small number of parallax vectors, when the epipole estimation is ill-conditioned, and in the presence of moving objects). The present invention does not require the recovery of epipoles during processing; therefore, it applies to situations when the accurate recovery of the epipole is difficult” (col. 2, lines 45-60), indicating an ability to perform the calculation even in difficult processing situations, improving the usability of the invention of Chapin et al. and Lacaze et al. and Yuan et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20140343984 A1 (A directional query searches all video segments whose FOV direction angles are equal to or less than the range of an allowable error margin to a user-.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084.  The examiner can normally be reached on 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661